                        Case 9:20-mj-00022-KLD Document 4 Filed 07/07/20 Page 1 of 17




                                                                                         □ Original                ^Duplicate Original
                                           United States District Court
                                                                             for the

                                                                      District of Montana                                             JUL (16 2020
                  In the Matter of the Search of                                                                                     Cleric, U.S. Courts
                                                                                )                                                    District of Montana
              (Briefly describe the property to be searched                     )                                                     Helena Division
               or identify the person by name and address)                      )      Case No. MJ-20^Z^WI-KLD
                   Residence of Mark KILGORE                                    )
            418 Vanderwood Road. Libby. MT 59923                                )
                                                                                )

                 WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:       Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the                                           District of                      Montana
(identify the person or describe titeproperty to be searched and give its location):
  See Attachment A, for description of the item to be searched, which is incorporated herein by reference.




          1 find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify tfie person or describe the property to be seized)'.
  See Attachment B for a list of items to be searched for and seized, which is incorporated herein by reference.




          YOU ARE COMMANDED to execute this warrant on or before                                           Kp^                 (not to exceed 14days)
      JSjn the daytime 6:00 a.m. to 10:00 p.m.                 □ at any time in the day or night because good cause has been established.
          Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
          The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                         Kathleen L. DeSoto, U.S. Magistrate Judge
                                                                                                      (UnitedStates Magistrate Judge)
      □ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
      □ for         _ days (rtot to exceed 30)     O until, the facts justifying, the later specific date of

Date and time issued:
                                               2-^ '22^                                                       Judge's signature

City and state:      Missoula, Montana                                                    Hon, Kathleen L. DeSoto, U.S. Magistrate Judge
                                                                                                            Printed name and title
                     Case 9:20-mj-00022-KLD Document 4 Filed 07/07/20 Page 2 of 17



AO 93C (08/18) Warrant by Telephone or Other Reliable Etcciromc Means(Page 2)
                                 Case 9:20-mj-00022-KLD Document 4 Filed 07/07/20 Page 3 of 17


ATF Evidence Log                                                             case#: nt07(,
Date/Time:              3 \J        cg^ / o?o«»^c                                                                                   Team Leader:

Address:           Hl^ Vcin^tr UJOB                                                                                                 Photographer:

Location/Name:                                                                                                                      Schematic Artist:

other:          4it^.                                                                                                               Other:



                                                                                         Property Seized
             iVForce#
                        Photo )t \DescripVOn (e.g., Quontitr, Tnie, Callbtr,Importer,Mathl/IBS,Color, Heodttamp, Value, etc):                                   fjTH/er.


   Iv/                            /f           f.TQ                              ro//                                                                                //ou<u
Mahe/Model:                                                                  StriolAhtlque P:                                          Uxatlon found:


                                                                                                                                              /
 Item*       NFamd      Photo* Dtiaipt!an(e.g.,aiJontlty,Type,CiiUber,linfiOfStr,MarUngt,a>lor,Usadstomp,Volue.etc.):                                           finder.


                                             ‘oho f
MOteAfoA^                                                                    SerlolAJnlque*:                                           Location Found:


                                                      I                         /yjsj I Wr(l                                                  /vf^rf^r      Bejrpv
                                                                ter,
 Itemf \Nfont0 Photod 09Xriptiottit.g., Quantity, T^,Calt^etfPpor                                 Otter, Htodstamp, Value, etz,)!                               finder


                                     <^h i^r'St                 ' U G-A                              (0 <Jfj          (A                                              fieu e
Maha/Model:                                                                  SeriaiAMtut*:                                              Location fownh


                                                                                                                                                   tMqi /f/      iU
 Item*       Nfonet Photo* Oescrlplteflfe.ff., QuontAy, Type, Cslten;tetporcrr, Morten^Cbter,Heodftamp, Votee,etcj;                                              nmhr

  Vy                                                        m                    .')%             I-o                                                                      l/ooe
Mahe/Modek                                                                    SerialflJnlqut»:                                          Location found;
                                                          0?r

 items       HFonxS     Photo* Description(eg,. Quantity, Type, Ca^er,Impotter, Markings, cater, Headstomp, Value,etc);                                          Finder:

  r'/                                     r                ^7 S/>L (let i                               ffc^                  Cf
Mokt/Modek                                                                    Serial/Unique*;                                           LocaVoofound:

      I                                                                                                                                                         /5A
 Item*       Nforce* Photo* Description(e.g., QuanUty,Typ^Caliber,Importer,Moriilngs, Color, Headstomp, value etc.):                                             finder

   V'/                                      P:s>ol                 S^l?/(                              i            /^uit
Moke/Modek                                                                    SeriaVUnktut#:                                            ixscorionfound:

                Pujer                                                          (*7) -laHJid                                                         IHp,>
 Item *      Nforce*\ Photo* Description(e.g.. Quantity, Type, Caliber, Importer, Markings, Cbter, Headstomp, Value,etef:                                        Finder


 7x/                                           . t/T-/?ut0                    /Imesoi
Make/Modek                                                                    Serlalfljnigue *;                                         lecutlan found:



 Item *
                  / Pi:
             Nforce* Photo * Oescrlpt/an (eg.. Quantity, Type, Caliber,Importer, Markings, Color,Headstomp, Value, etc.):
                                                                                                                                                           )^|>^ /it/
                                                                                                                                                                 fhdnr.

  5^/                                                                      . c/r
Moke/Modek                                                                    SerM/Unlque*:                                             Location found:



 Item*
                                                                                                                                                          Ms M
             Nforce * Photo* Description (e,g.. Quantity. Type, Caliber, Importer, Markings, Color, Headstomp, l/Olue, etc):                                     finder

   V
Mek*/Modek                                                                    SerlatAJnlouelk                                           CocBlton Atumf:



 Item*        Nforce* Photo* DescrHstk>n(e.g.,Quaaay,Type,Callber,lmpocter,Morklngs,Colcr,Headstamp,Value,eic.):                                                 fTfxter
         J
 l£
Moke/Modek
                                            (0                   fV COMAf/g,’o( ('^OjC
                                                                              Serial/Vnlquet:                                           Location found:
                                                                                                                                                                           Ik W f


                                                                                                                                               /V|
  Item*       Nforce* Photo* Description (e.g.. Quantity, Type, Caliber.Importer, Markings, Color, Headstamg Value,etc):                                         finder
      J
  M                                      \jTm                  ecu                                                                                                   fdcsU,/:>
 Make/Modek                                                                    SerfaiAiniqu9 #r                                         tocoefon found:

                                                                                                                                                          /v\

 Evidence Tech:                                                                           Signature:                                                                       Page: / of /A
                              Case 9:20-mj-00022-KLD Document 4 Filed 07/07/20 Page 4 of 17


ATF Evidence Log
Date/Time:                                                                                                                     Team Leader:

Address:
                                                                                                                               Photographer: Jp                    r
Location/Name: ff'thf^                                                                                                         Schematic Artist:

Other:                                                                                                                         Other:




                                                                                     Property Seized
 ttem#     Worre* Photo* Description(e.g.,Ouoottty,Typt, Caliber. Importer, Markings,0>lor,Heoil!tarnp,Valut,ttcl;                                               Fbuftn


 l£                                   <ielhr 3 ^pHoT                                                      19
Make/Mar/el:                                                              SerhyUnlguet;                                           location foam/;

                                                                                                                                                              PA            8^4
 Item ft   //Force0 Photo It |Oeifr5rtton fe.j, QuanWii,Jype,CalOier. Importer, hearUngs, Color, Heodstomp, VMre,etc):                                           Fhvten




Moke/Modtl:                                                               Strlol/Unltpi**:                                        Location Found;


                                                                                                                                                     /f/Zf/t ffJ
 Iterrrt   NFortr# Photo* Description(t.g„ QuonUtii,T/pe,Q}llber,ltppet1er, Markings, Color, Headstantp, Value, etc.):                                           Fhtder.


  H                                                         F^pfOr / ooshl'^                                                                                             iivuC
Make/Modet                                                                Serlol/Unlqat*;                                          Comlon Found:



 Item*     NFofcet    Photo* Description (e.g., Quentltir, Type^ Cobber,Importer,            Color, Heodstomp, Value, etc.):                                     Finder

                                      R
MokeA*o</el;                                                              Serhl/umtiut*;                                           loeatlan Found:

                                                                                                                                               Lr •Ji-h-
 Item* T^rwT ^iotoT" Oacr^tier^!STQuoniMy,Type, ConS^Invar^^loM^^^cHeaSaampWa^etc):                                                                               Finder.


  l(^                                                        y,u3Y                                        u     /
Make/Modek                                                                Sei/at/Unktue*;                                          Location Found;


                                                                                         i/S'/0ola^
 Item*     NForce* Photo* Oescrlpden(e.g.,QuantUy, Type, CoBber,Inymter, Markings,Color,Heodstomp Value, etc):                                                    Finder


  L2                                            7, irJ       Y 39                       i3f l-h               u       V/e/'/fyr rcape                                    9fiff>nfy>r-
Make/Modet;                                                               SerkdAimauelh                                            location Found;

    Cl^                          o^n>fA)&.
 Item*     NForce* Photo* Description(e,g.,Quantity, Type, Cobber, Imparter, Markings, Color,Heodstomp, Value, etc./;                                             Flndar


 ii                                                                                                  /^fh Up
Make/Medel:                                                                StrkHAMque*:                                            Uxatlon Found;



 Item*     7/Forc^ Photo* Oescrlptlan(e.g.,auantlty,Type,Collb*r,lmporter,Marklngs,0>lor,Heodstomp, value, etc.):                                                 Finder


 13                                  ? RDS                                          X I'l            Uj
                                                                                                        / /L
Make/Modeh                                                                 ietloVUnIgue*;                                          Location found:


                                                                                                                                                 KriCii^/O
  Item t   NForce* Photo » Description(e.g. Quantity, Type, CoOrer,Importer, Marldngs, Color, Heodstomp, value,etc);                                              Finder

  c?0                               Tf^?co r^ft^                        7.6a \:?T                 1^.,/ G'ffy l(p
Make/Modd:                                                                 SerlaVUnlaut*:                                          location Found:

                                                                                                                                                 lA_,f ■'/■
  hem*      NForce*    Phots* Descrfatioo(eg.. Quantity, Type, Cobber,Miportar,Markings Ooler,Headtiamp, Value, etc.):                                            Finder.


 21                                  ci_             mfio-                 7.6J' /3 5 / f
 Make/Model;                                                               SerlaVUnlaue *;                                         location Found:

                                                                                                                                                           ^{-oCs //'■
  Item*     NForce*    Photo* DesakJSIon{e.g, Quantity, Type, Cobber, Importer, Markings, Color, Heodstomp, Value,etc.):                                          Finder

  22                                                           Fr               eyih         :x\
 Make/Modet                                                                Seriat/Vnlque*:                                          location Found:




 Evidence Tech:
                                i                                                     Signature:                                                                            Page: cP of /j
                                  Case 9:20-mj-00022-KLD Document 4 Filed 07/07/20 Page 5 of 17

                                                                                                                         O   —     OQ 17
ATF Evidence Log
Oate/Time: 7/j/j                       O                                                                                           Team Leader;

Address:   ;                      \J              lm                                  r            A IF
                                                                                                                                   Photographer:

Location/Name;
                          /y\m f\:i^^<t                                                                         .-y                Schematic Artist:

other;                                                                                                                             Other:                     <1


                                                                                          Property Seized
 Item I    m=<ne » Photo P OtsaipOon (t.}., Quantity, Type, CaUber,Importer, Markings,Color, Headstamp, Value, ett.):                                                     Finder



Make/Model:                                                                    SerkrlAlnkiueP;                                        letatlan found:
                                                                                                                                                                              ^££±j£J1
                                                                                                                                                    K,>r/<
 ItemP     NforotP Photo t Desolptlon{e.g.,QuerMy,Type,CMer,lmporter,Marklngs,Cblor,Heodstomp,Valui,ttc.):                                                                Finder



Make/Medel:                                                                    SerlaVUnIqoellh                                        location Found:

                                        •/L)^-laai                                                                                                            Kc             p/j-
 tern#     NFerceP       PhotoP    Description tH^cSon^Typel Co#teTiwoIto^Sr!^Jtt^!eo*5mft^ftS'S(J;                                                                       Finder


                                                             Mil
Makt/Modek                                                                     Terkd/Unktited:                                        location found:



 Item!     NfoneP PhotoP Desalptlon (eg., Quondty, Type,CaVhtr.lrt^cner.MarUnas, Color,Head!^mp,Vafee, etc):                                                              Finder.


                                                                                                     AJe'Cd) Vr
Make/Model;                                                                    Sedal/UntgueP:                                          Location Found:

  f^OC                         ) /pqL                                              97//?a^                                                      4
 item #    H^oroi M      Photo it Description le,g.t Quantity, Type, CatH^,hnporter, Morkfr\gs, Cbtor, Haotistomp, Virtue, etcf:                                          fhtdef:


 £2                                                            Pc'ff» /
Make/MifM                                                                      SetkdfiJrtIqueP:                                        location Found:


                                                                                  .5 r-                           7                                                h-     r^trT
                                                                                                                                                                                   i
                                                                                                                                                                                   L
 /tern#    Nforce P Photo P Desalptleii(e.g., QuonMK '^pe, CoBber, Importer, Markings, Odor, ieodstomp, Value, etc.):                                                     fuHkr:

 H                                              >      n\                                              ^Y             c^VOi^k                                                   DCZA.rtiY.
Moke/Madeb                                                                      Strlal/UnIqueP:                                        Location Fotmd:

                                                                                                                                                         nf        6/y
 ItemP iNforcePl PhotoP Description(e.g„Quantity,Type,Caliber,Importer,Matkmv,Color,Headstamp,Value,etc.):                                                                Finder

5                                                      H)               C<if^                      / !c                 <5 ?                                                        Ut'LA,ecO'(.
Make/Model:                                                                     Serlol/UnIgaeP;                                        LocatlonFound:



 Itemd         Nforce P Photos Oesa1ptlan(e,g., Quantity, Type, Caliber, Importer, Marklngs,,G>k)r,Headstenv>, value, etc);                                               Finder

                                                    P:fie.                                u                                                                                  ('jou g-
Moke/Modeb                                                                      Serlol/UnkiueP;                                        Location Found:


    1?U^lr £
  Item P
                                a.5- cl'^cLfttr
           f^orce S Photo P Oesolptlen le.g.. Quantity,Type, CalOser,Importer, hPdrkIngs, Color,                      Vohe,ttc):
                                                                                                                                                     (l/r^cry
                                                                                                                                                           TF             Finder

                                                                                 {jA                                   ij                                                           l4ocj^
Make/Medek                                                                      SerialAlnlgue P:                                       location Found:

                                                                                                                                                          A,       r^cr

  Ann#                  1^0(0# DesolplSon(e.g..Quantiry, Type, Cobber, Importer, Markings, Color,Headstamp, Value, etc):                       /                          FTmfcn

 12                                                                                u/f^oY                                                   /O ).                                  Hou 0
Makt/hdodtl:                                                                    SerMAmiqueS:                                           Location Found:

                           Jji                                                |V90-'                                                                     f4
  Hem#         NFeredf Photos Deserlpdonte.g., Quantity, Type, Cobber,Importer,MerUngs, Color,Headstamp, Value,etc):                                                      FUniet;


 11                                                                                                                                                                                  Hoc^e
 Moke/Mattel:                                                                             [uett                                         Location found:




                                                                                                                                                          Au^
 Evidence Tech:                                                                             Signature:                 t/:r^                                                        Page:
                              Case 9:20-mj-00022-KLD Document 4 Filed 07/07/20 Page 6 of 17


ATF Evidence Log                                                        Case#:                                  o?0 ~ 0(3 37
Date/Time:                                                                                                                 Team Leader:

Address:
                                                                                             ATF  FI                       Photographer:

Location/Name:                                Kfff^O^£_                                                                    Schematic Artist;

Other;
                                                                                       mk                                  Other:




                                                                                   Property Seized
 nem» ftSreeT "w!3n3" OescfiptlanJtJ!^uonS5^75J^SffiSn'WDftt^Mw!S5^Scr5*®*^n^A'«’,                                                                             RjNfer


 5'i                                    ^<X.~ C^t/              S~t S~(g
Molie/MoittI:                                                           SartatO^niTVCif;                                      Location fewii:


 f^Ut SySfp^ T                                                            ?7(/ ^7/
 (Ism »    Nfone
              |  # Photo0 |0»«rlfitton(e.g., Quintity, Type,CoBber.Impomr, MaiUass, Color,Headstomp, Valuta etc):

                                                       u±                                    ifrtcfr
Make/MoM:                                                               ieriol/UnIqtKit;                                      Location Found:


    /}-L/C                          7Wvo/Cy                                     97^ Hi:>                                                          tv

 flein#                                                 Tjpt Colter, bpporttr, Maridnas, Cohr. Heodstamp,\tiha,etc,};                                  7       Finder,


                                 yi'-W''ift/ TfOiA'                  . 3o                         5t
MpIte/WiKtet                                                            Serlal/UnlqMd:                                        tocoHon found:


                                        Ir’cL                                   f7A ^!f                                                            /)
          "^rceT WitKo * DnetlpUon fe.j, Quont8j>,Typ^ CaHbtr,Impoittr. MorUngF Odor. Heodstamp, Value, etc.):
                                                                                    IfrlCgj-f                /?                  I
Moke/Modet                                                               Seriat/UnkiaeP;                                       Lacodon found;

                      /^I^C
 Item 0    Nforte 0 Photo 0 {Oescr^tton(eg.,Quontty, Type, Cadber,Impoiter, Markings, Color,Heodstamp, Volud etc);                                             Finder.


 12
Make/Modet
                                                                         c^ Li^
                                                                         Serlol/Unkiutf:
                                                                                                        iu/c<()t '
                                                                                                                 /‘locaaen found: A
 ^V)j or                                                                               a yy I                                                   nfr^tsT^
T!m#^^KTI7hoS7TSSS5Snfe!9ro««i^rT^e^Se^!5o!5rMw*!wStoIvT5w55m)!^!I^(c7                                                                                         FInden

7%                                                                 u/irA /j-Q,-                                                                                          Hou^-,
                                                                         Serkd/Unlqued;                                        Location Found;



 Itemd     ttfortxd Photo0 OescripiaDn(e.g., Ciuantltr,T^Callber,UnporUr, Markings, Color. Headstone Value, etc);
                                                                                                                                                k:sL           Hnder:


 31                                                                          fcP^A-                                                                                  Uer/i.'i^
Make/Modek                                                               SerkdflJnktued:                                       Location found;

                                                                                                                                                  A
1am7“                          Descrkstlon (e.g., QuanOtf,Type, Calber,Importer, Markings, Cohr. Heodstamp, Value,etc.);                                       tinder.


 ‘/O                               (2: f<r                        S.fifi rt                                                   u/rnf6-                                Uoi‘',‘‘c
                                                                         SertolAMIgued:                                        location found;

                      /e^Hcn                                                                  gS^\l                                             Af
  ttemd     NFOrced Photo0 Description (e.g., Ouintlty, Tjrpe, COKber,Importer, Marthgi Color, Heodstamp, Value, etcp                                          Finder


  li
 MakefidedtH:                                                            ScrtoVlMpuer:                                         iacsstlon Found:
                                                                                                                                                                   Ue'?n//^K

                                                                             ^(IKI                                                                A /? MPf ii-
  Kem*      NForced    Photo0 Descrpthn{e.g.,auontlty,Type,Colllier,lmporter,Marklngs,Color,HeadstampVOlue,etcl;                                               Finder.


  qa                                                  ^rCe!) ^3*7                                                                                                 //
 Medce/Model:                                                             SerlolAInkiuet:                        „             loeatloo Found;

   TT                     / K ?t/
  «Bfn»^^SI»Tr5jioto7" Dm^Si(e^!!au»!S!^l)vdaSech}por!S!'Mork!!!p^aS\7ha^!mTo!u^tl^
                                                                                                 mS'$-Po776il
                                                                                                                                                           f   Ifinifcr

   HI                                      ^■rh-kiW —-Q-^AV/'fci’jhV                                                                      ?Cf^sE-
 Moke/Model:                                                              SerialAJnlqvelt;                                      Uxadoo Found;


                                                                           LH^ip 73 7

  Evidence Tech:                                                                     Signature:                                                                               :2_ofjjr
                                                                                                                                                                          Page:
                               Case 9:20-mj-00022-KLD Document 4 Filed 07/07/20 Page 7 of 17


ATF Evidence Log                                                              Case#:                                       -ooH

Date/Time:                           Q                                                                                              Team Leader:

Address:                                                                                                                            Photographer:
                                                                                                  ATI'

Location/Name:                                                                             C:
                                                                                                                k’,\                Schematic Artist;
                                                                                           mm
other:                                                                                                                              Other;
                                                                                                                                                                                   Oc/«t Y


                                                                                          Property Seized
 Item »    Nfone# Photo§ Oeseripthn {t-g,, Qtxuitlty, Type, CoBber, Importer, MerUngs, Color, Headstampi, Valve, etc):                                                 FMer


                                            0^                                \ \fvt( p r
Ma/te/Model:                                                                  SeiM/Unlque t;                                           location Found:



 itemP     NPorceP    Photo*    DetcrlptSon(t.g„ Quantity, Type, Caiher,Importer, MorUngs, Qthr,Heattstampi Value, etc):
                                                                                                                                                           h           fimltr.


y£                                     h<;t                                           u/ fzi yk MJ>
Maie/MeOet                                                                    Sertal/tJnlque Ih                                        Location Founti:



 Itemt     Wore*# Photo* Daerlptionle.g.,Quantity, Type, CoBber.Irppetttr, MorUngs,Color, Hear)ttomp,Vatue,etc);                                                       FMer



Meie/Modek                                                                    SerUI/Ualquem                                            location Found;,



 /tern #
                        ‘gTAj/i/r L:l                                           yi0- 3V7/
           NFonw 9 Photo9 Descrfptfon (e.Q.y Quo/rtHy, Type;, CoUber,(mpontr,Mortdngsy Cofor, Hoedstomp, Value,etc):
                                                                                                                                                      Jlf/tCL^yr       Rnder,




Moke/Modet
                                                 Un
                                                                              Serlal/tJnIgueP:
                                                                                                ^jJ±<'£                                 location Found:



 Itemd     tiForced   Photo* Descriptlon(e.g.,Qaantity,Type,Ca3ber,lmpaiter,
                                                                          r, MorUngs, Color, Htodstomp, Value,etc):                                                    Finder:


 U                                                                                                                                        Lu    5.   ^■Fst>f /cnfe
MtOce/Modek                                                                   Seriot/lMgue*:                                            toeotlon Found:

                                                                                                                                                                     0^'y'
 Item*     fiForce*   Photo* Oescrlption(e.g.,Quantity, T)/peiCatllier, importer,hdarUngs,Color,                   , Woe, MC.J.-                                      miden

                                                       f^e                                                         u/(^ y L                                                        j'j-tS-t,, -#
**eix/Modtb                                                                   Sertal/UnUue*;                                            location Fouad:

                                                                                                                                                                     u
 Item 9    NForet 9   P^foeo # i)Bscri;ptibn (€.g,. Quantity, Type, Colfber, Importer, MarldfiQSy Color, Heedstomp, Value, etc.):                                      FifieefT

                                                                                                                                          S< ly^rr/
  ro                                                                                                                                                                                  OUC
MaUtiiModeh                                                                    SetiaVIMiue*:                                            loeetlon Fotmd:
                                                                                                                                                               K V

  Item*    T^Foxel^htota* \Oes^p^n(^auantity.Type,Ca«ber,Urvvt!^ariS!nQ^Cti‘B3Sttm^Vahn^J:                                                                             Finder;

                                 0 .r^h^rUkSt                                     / 9<k                                                                                              H (H_|#
                                                                               SAUIfljmrtuelh                                           IrKotSen Found:



  Item*    NFarta*    Photo* Oesolption(e.Q., Quantity, Typ* Cahber,importer. Markings, Color,Heodstomp, ViHuti etc);                                                    Finder.

                                                                                           r^rf^c^ / vVfffy                                            (Off)
Make/Model:                                                                    Serlol/Mgue*:                                            location Found:


                               tiwc                                                                                                                   4
  Item*     NForce*    Photo* Oescrlptlon(e.g.,auanaty,Type,Callher,lmpotter,Marklngi^ColBr,Headitamp,Value,etc);                                                        FUder




Make/Modeh
                                    Ml                                             7 O K 3;
                                                                               Serlal/Unktue*;                                          Uxetiott Found:
                                                                                                                                                                              /Ac^d
   TEG-                                                                                                                                                   'J
  Item*     NForce*    Photo* Otscrtption(e.g,Quantity,Type,CalD>er,lmpocter,,MoiUng;LOtior.H*adstamp,Volue,etc):                                                7       RtUet:

 SL
Moke/Modeb
                                                                       3 ,(p^
                                                                               SerhlAJnlgue *;                                           location Found;
                                                                                                                                                                                   d.
      FEc-                                                                        0 y I 77'5 H                                                                   n
 Evidence Tech;                                                                            Sfenature:                                                                              Page:           ^of I
                            Case 9:20-mj-00022-KLD Document 4 Filed 07/07/20 Page 8 of 17


ATF Evidence Log                                                        Case#:                                 - 6037

Date/Tlme:              7/^/^ 0                                                                                             Team Leader:

                                                 (j(i         mT
Address:
                                                                                             ATF
                                                                                                                            Photographer:                Spf
Location/Name:                                                                                                              Schematic Artist:

O^er:                                                                                                                       Other:



                                                                                     Property Seized
          Nfora0 Photo0 Oaa<lptlonle.a.,Quarrtnr,r}fiit,Caa>er,lmfiOtttr.MortSngs,Colt>/,H*adsamp,Vahx.etc.):                                                       finder.


                                                                   .                 W/a/
Mahe/Modet                                                              Serfal/Unltpjtf;                                         location fomd:

               7qq                                                         D U>^2 '^5-y,!                                                           n f^Cfl
 ttemi    NFoiteir   PApfotf Deicrlinlor\(e.g., Quantity. Type, CaHber,lmponer.Morklngs,COler,Headsfamp,Vahie,etc):                                                 fMer

                                                                7. C/6           f                                                                          i
MaheAkHtel:                                                             Seifal/UnktueO:                                          Location Faunrt
                                                  Tr^vf-^
               /6g                                                                                                                                 I   r'-(V'

 Bern#    NForctO Photo0 Oexrlpthn(e.g.. Quenthy, Type,Caliber, hnpotltr, MorUogs, Coloc, Headstamp. VOlue, etc.Jr                                                  Hndw:
                                                                                                                              pojTTW
                                                                                             U /jl                           ’        rACr
                                                                                                                                 UkuCIim Found:
Mtase/Modet     j                                   ^^ J 5              jStftoVUiUjue*
                                                                                                                                                                r

 «e/n f ^FmceT “phSolT OesolpOon              QuanMy,Typ^ Ca»6er,(mporter, Marktogs, Color, Heoattomp, value, etc);                                                 Finder.


 S~S I                                            5^          r^/-           U |A                                t^/e v^l/ .r?
JMo*«/Wotfet                                                             Sedot/Umoaed:                                           tocBttoi found:




 Hem e    Nforcef Photo0 Description(e.g., Quoatlty, Type, CelBitr, Impoiter, MarUttos, Color, Heedstomp, Value; etc);                                              Finder


                                4^ UPJ^Of t C,'PsJ                                           UPpdn fiitjl
Moke/fdodel:                                                             Serlai/Unlpued:                                         location Found:

                                                                                                                                                            df
 Item 0   NForce0 Photo0 Desalpden te.g.. Quantity. Type, Caliber, Importer, UarUngs, Color, Headstomp, value, etc);                                                Finder


(sO
MakedModet                                                               SertaVUnloued;                                           location Found;


                                                                                                                                              4Jn-OJY
 ftem f          r Fi\otc# Ocserfpdon          Quantity, T>pe^ CoUber, importtr, Markingsy Cohr, Headstomfi, Votue, etc}:                                           Fintten

                                                                                             u/a-MhC-^ \ i3sK                                                                  5^//nr pf
Mohe/Madel:                                                              SerhlfiJmoueih                                           LocralonFaund:

                                                                           LK0PJT(a33                                                               dlr^rf
 (Pern#   Wfort*# Photo It Description iceg.. Quantity, T/p9,CoBber, Importer, Mwkhtgsy Cohr,Heattstn^Volue. etc):                                                  PUrtler


 ip3^                               77, L|g 'Pr i^ot                                                                                                                    ff> f-rr^itc
tdokt/Uodek                                                              Serttttfimtoued:■          '        \                    location Fomd:

              19/1                                                                /                                                                 44 /^Cr

  Bern# NForce0 Photo0 Descrlpeen(e.t.,Quantity,Type,Ca&er,lmportecM6rlSna!uiHeodttomp,vaiue,etc);                               w Cri'r£.                           Finder,

  l»5                                                       ,-^ppg- gAL-                                          fJO r»iA^-
MataAtodeF:                                                              Serlol/Unkiued:                                          Locatfon Found:
                     {^rr\t'Y

  Bern#    Nforee*    motoB Desaipeon(e.g.,Quantity, Type, Caliber,Importer,hearldngs. Color, Headstomp, Value, etc):                                                Finder.

                                                                                                                     U<
 Maj/KMel;                                                                                                                        location Found:

  Ate \,o:<                                             ^5i.g>n7a?m) S'ldTl]
                                                                                                                                                                     finder


                            Klfk          76^
 MoJee/ModW:                                                              SerWUmqued:                                             location Found:
                      $CFsI07c4L firuI^a/.K
                                                                           KT                                                                         ^ iLT




 Evidence Tech:
                                i±                                                   Signature:                                                                                Page: k of \S^ ■
                             Case 9:20-mj-00022-KLD Document 4 Filed 07/07/20 Page 9 of 17


ATF Evidence Log                                                           Case#: 7^^ o7<^
Date/Time:                                                                                                                      Team Leader:


Address: <-/) ^ [)                                                                            ATF
                                                                                                                                Photographer:            5P>fft^<pr
Location/Name:                                                                        Iiim                 %j                   Schematic Artist:

Other:                                                                                                                          other:



                                                                                      Property Seized
 Item0    Iwftoreejr Photo* Desenjjtfoo(e.j, Quontfly, Typ«i Co*t»f, Inserter,Motkia^ Color,HtadsUymp, Value, etc.}:                                          FloOtr.


                                 Bo/f                jtVN         ,lo5 u/a/
Make/Madtl:                                                                                                                        Loajtkm found;


  Rojer
 «em*      fIfOrced Photo* Desalixlon{e.g„ Quantity, Type, Caliber, Importer, Marklnip, Color, Headsump, value, etc.);                                        Finder:


(o7                                                     V                                        cj

Make/Medel:                                                                Sem/Vnlqaed:                                            Location Found:


                                                                                                                                             f\f yi^ro^nyr
(tsm*      MFarcet Photo* Oscri*ttonte.g.. Ouontrly, Typt^ CoHter,(ntpotter,AforMrvik CotohHndstomp^ Vtshj^ ctej;                                             Finder.
                                                              ■   4




Moke/Model:                                                                Urial/Unique*:                                           Location Found;

 fvl                                                                              4/0/-
 «em*      NForce* Photo* OefCftptfoftfafl.,Qwwftty,Type, Oo/ftm;               ili*SS3?»io?«S^rt!5rTS!Ihe5r                                                  P/ndOR




                                                                           SerWtMqued:                                              tocotton Pound:

                                                  y/vug"-g^ s                    Oi
 Item * ywPOfto* Photo* Oescr^«(on rc.g., QuOhtfty, Typo, Co/Acf;Impaiter, Morkb^gi, Color. Headstamp, value, etc};                                           FMen

                                                            7(5 mr'L
Maie/Modeh             .                                                   SerhlflJnkiuelh             t                            location found;

i3o3
 (tern*     NForce0 Photo0 De$erlpdonte.g,Qaandty,Type,Ca«ber,lmpaner.Marklngt,Cidor,fliadslomp,Volue,ett,};
                                                                                                                                                 I            finder

                                    (lint                                                            u>
                                                                                                                                                                    Spr<n,r,r
Make/Modek                                                                 Scrto^hiu**;                                            ItocBtfem Pound;

          ihP^ttsfpy'                 (^i?3o<Sr                                                                                                A
 Item 0 NFOfce
            | * Photo* |OeKr(pttOn(d.ip, Quonttty, typo, CoSber,Importer, Markings, Odor,Headstamp, Vidue,etc.):                                              FMen


                                     S1^^5UA)                     >3(5-4
Wohe^ModcI;                                                                SUMrtMive*'                                              tocadan found;


  Mitt                              Kso-                                                    7/                                                          VN
  ttem0     NFoited    Photo0 Oexrtpttenleg.,Quantity, Type, Caliber,Importer, Markings, Color, Headstamp, Velut, etc);                                        Finder.
                                                                                                                                                                         V. V.
  7^                                               5KtS>F(JLUi0j
Molte/Madel;                                                               SeriolAJnkfued;                                          locotlonfbund;
                                                                                                                                                        vV
   K£LTBC                       ^             ■                                2022^
  Kern*     h/Porce*^ Photo «   Deserlpdon le.g., Quontny, Type, Qrhher,Impaiter, Markings Qslor, Headsdunp, Value, etc.);                                     Finder:

                                       It, ffe                         2Gj IfT'!
 21
 Makt/Modek                                                                 SertoiAJnique                                           Locarton fburn/.'
                                                                                                                                                                                 tf

                       ^777+7® 5/oPp Arr.r~f
          KJkfiUi               ^'rhK HI                                     f^K aQ^/7Vn                                                                                 t.
  Item0     fVfOrpc*   Photo*              (e.g.. Quantity, Type, CoBber, Importer, Markings, Color, Headstampt, Value, etc):                                  Finder

  If                                 gfPfg
 Make/Model:                                                                SertolAInlqaed:                                         Location Found:

                                        A/A^yTy-                                        ^        I 1>(cl
  Itemd NForCed Photo# teaJSnJES^Ion^'T^^'&hte^I^SwnTtoSS^toi^twSwmprwS^ftJ:                                                                                   Finder;


 2k
 Make/Medel:
                                    Likl                                    SertalAhihrue*;                                          tocaticn Found;
                                                                                                                                                                        X/>Y"r 07




 Evidence Tech:                 ff]^                                                    Signature:                                                                       Page: ~1 ofii2
                            Case 9:20-mj-00022-KLD Document 4 Filed 07/07/20 Page 10 of 17


ATF Evidence Log                                                             Case#: 1
Date/Time;            7/3 ho                                                                                                        Team Leader:

Address:                                                  PO                                                                        Photographer:

Location/Name:                 K                K /^orQ                                                                             Schematic Artist:

Other:                                                                                                                              Other:



                                                                                          Property Seized
 Itrm » SForttI Photo # |DeKT^pttw(t.g..Quantin, Type, Catbsf, Impotler. Mattings. Cahr,Htadstamp. Vahit, etz.):                                                              Finder


                                                              fA I                            t-^ /Ui/f ryr 7(sA( ^ /(■t cse.
Make/Modet:                                                                   Serldlfilnlgael/;                                           UxaiioaFami:


                                                                                {Shk <h/i(G7                                                         4
 ttem0     NFOrced    Pbota»                 (e-g.. Quantity, Type, Caliber, Impaiter, MorUngs, Color, Htadstamp, Value, etc.1:                                               Finder.


i<i                                                                 ~jc6                              ■LJ                                                                                   ^                rf
MoU/Medek                                                                     Seriat/Vniquetl:                                            location Found;

                                                 ^fK a              3 1                                                                                            HfF^orv
 <MlnTTNSfce5TpSo(o7ToSo^on^!5!auon^ri5?c3Ser!?vo<ttIi*torEt3rS5n5e^^W^5r«3r                                                                                                  ffiSr
                                     ^rTl£                                   /nrP                               v/<TfS<                                                                             V


Maks/Modet:                                                                   StrMAJnique*:                                               Uxatktnfowdt
                  !>c^iurr ^
                                                  /)^r                              F/^ 31 s-Y/ij                                                            I L


           NFofcet    Photo*
                                         7fg.§., Quantity, Typ^ Ca/fber, Impcrtofp MarUngs, Cotor, Heodstamp, Vbfue, ttc.};
                               Detcrlptlon                                                                                                                                    Finder.

                                                                                                                                                                                                    V \
Moke/Model;                                                                   SerlolAinlilue*:                                            leatlon Found:

                                       A/i^:? /IfF'                               FU3                       K
 Item *    flForce»   Photo*   Oescdptloa(eg.. Quantity, Type, Cobber,Importer, Markings, Color,                tp. Value, etc.1:                                             Finder.
                                                                                                                                                                                            V       r


Moke/Model:
                                     is£k                                       ■^‘^1
                                                                              Seriel/Unigue*:
                                                                                                                ^ rJpiHS ’
                                                                                                                                          lacotibn Found:
                                                                                                                                                                              V

                                               9ysF                                IJIO
 Item*     NForCeb    Photo * Description (eg.. Quantity, Type, Cobber, Importer, Morldngs, Cohr, Htadstamp Value, ttc.^                                                      Finder.
                                                                                                                                                    OlF.d^
 M
MokB/MoM                                                                       SeftoW*i*|4*#i                        /
                                                                                                                           0        c «.st    JL        HF
                                                                                                                                          Loco^rt found'.
                                                                                                                                                                     .
                                                                                                                                                                                                K. \




   (!>^St4MfoT6^                      tn /r-fcj5
  Item #   nForee *   P/«« » Descripilen (t.g.. Quantity, Type, Cobber, Impontr, Markings, Color, Heodstamp, Value, etc J.-                                                   Finder;


 ?^                                                      IfAur                 (JA i^Ct/LCFel                   u>

Moke/Modek                                                                    |i*rto(/Urtqt« *•                                           location Faimd:

                                                                                                                                                                                                (
                                                                                                                                                                                                                  I

  Item*    NForee *   Photo * Description (e,g.. Quantity, Type, Oabber, Importer, Markings, Color, Heodstamp, Value, etc.):                                                  Finder;

                                                                           |ciG^4                                                                                                           V           V
Make/Modek                                                                     Serkdfilnltpie*:                                           Locothm Found:

      dPibk                                                                          RSL>j(yDlafJ                                                                        Vv


  lSm7\NFofee» Photo* Description (e.g., Quontity, Type, Cobber, Importer, Markings, Cater, Heodstomp, Value, etc.):                                                           flndtr


                                                                       ^pt,po>r
 MokeJModtk                                                                    Serial/Unlquet:                                            ioeotlon Found;
                                                                                                                                                                                                (

  Item*    NForee*     Photo* Dtsetiptloa(eg,,Quantity,Type,Cobber,Importer,Markings,Color,Heodstamp, Vtdue,etc.};                                                             Finder.
                                                                                                                                                                                                y. \
                                                                                                                                      /        ^5/1^ (rn(>
 Mttke/IMet                                                                    SeM/Unlgue*;                                                Location Found;

                                                                                                                                                                              t
  Item*     NForee*    Photo* Oesetlptkin(*.g., Quantity, Type,Cobber, Importer, Markings, Cobr, Heodstamp, Value etc.};                                                          Finder.

                                                                                                                                                                                                        Vf
 Moke/Model:
                                    k£k                            F5-y
                                                                                Sarhl/Unlgue*;                                             loeatioo Found:


                                       9T^/r                                     S.n‘Ur<)^

 Evidence Tech:
                                       2^                                                  Signature:                                                                                           Page: ^ of (3T"
                                   Case 9:20-mj-00022-KLD Document 4 Filed 07/07/20 Page 11 of 17

                                                                                                                         o        6o3'y
      ATF Evidence Log                                                         Case#: ^$$07^ V
      Date/Time:                                                                                                                 Team Leader:


      Address:                     \fO-flcl               L5                                      A'i’K
                                                                                                                                 Photographer:

      LocaCon/Name;                                  K<~ 1<;q rg                                                                 Schematic Artist:

      Other:
                                                                                           ml                                    Other;



                                                                                          Property Seized
        «em t    NFora t Photo9 ]Descnpeon(e.g„ Quantity,Tfpe. CeSIttf, tmporttr, MarUnm Cohr,Heodstomp, Vatu*,ac.):                                         FJIfider


                                       fl:a€                                                             yj.
      Uake/Modtt:                                                              Sa1alfUnlq{K»i                                       locatian fotiad:




       ISm^TTworcel^TM^ Cltseripdon(e^.,Quantity,lype,CalOer,(mporter,MorUngs,Coiat, Htodsiemfi, VWuft etc.);                                                fmoer


                             Loj^                                                                                                                                       W
      Uahs/Madet:                                                              SerioVlInkiuHn                                        tocoUon found;
                                                                                                                                                                   \\
                                                                                   FFK
        Item#    iVFonz# Photo f Description fe.g.. Quantity, Type, COUber, hppofter, Markhss, Color, Heaistamp, Vbbc, etc.);                                Rmter


                                        Lou?;
       Make/Model:                                                             iertal/UnkiueM:                                       location found:
                                                                                                                                                             \K
                 DfW j                                 4ir
        ItemP    tttrxaf Photo f Deserlpaen (e.g.. Quantity, Type, CaSber,Impodtr,Marldngs, Color, Heodstomp, Value, etc.):                                  flitder.


                            .             L»Ut/ ^^CrPtuCf                                                                                                               V '
       MsMtAacUl;                                                              Setiat/iMhiueP:                                       location found;

                                              P4rr
        ttem0    NfofceM    Photo 0 Oescrifitioo(€.ge,QiMfitHy,T^ptpCa0b€rptmporttryMofUttgSeQ}k)f,Heo0stamp,Vatvtpetc):                                     Fbfden


        9^}                            Ltiupr Rjic        of//
       Meie/Modek                                                              Serlal/Uniguelh                                       locotlon found;
                                                                                                                                                             \
                                       P/>/f                                        5 c 6 PC 7/~7/
       !Sn!^^^ree*'i7JiowTT55t5Son7rffr3iiontrSrj55^'3S«^mp«W^3!>ScD5^TSo3ffomR'HlI?^ft5:                                                                    finder;

                                                                                                                                                                              Vv
        n                                  L»usr Rec
       Moke/Model:                                                              SerlalAmiquell;                                      location found;


                                                                                    5aj           rfo-4°?67y
        Item#    Hforce »I Photo # Description (e.g.. Quantity, Type, CeHbet,(mporter, MorUngs, Color, Heodstomp, Value, etc):                               finder
                                                                                                                                                                               Vi
                                       i*u*/ (^er^ ^\j(Li
       Make/Model:                                                              SerlotAloigueP:                                      location Found:
                                                                                                                                                              \
                r,^                           mt;                                   vs^yyv/
        Hem 0 \NFonx 01 WotoT 35o35tten^5^I3II3f!r^^5SeclTVw5nfcteISiSrw5n!MSeInSjSw^Sj:                                                                     nnden
                                                                                                                                                                         V'
                                          lourg/- Rgc.ftjer
       Moke/Model:                                                        .     Serlat/lMguell;                                      Location Found:
                             p'VAt-Vr/ ^frv5
           DlPiis                                                U            [ffik
        Item* tlFoice*      Photo* oescriptlan (e.g., Quantity, Type, Qdlier,Imporar, Marking;^ Color,Heodslamn Vidue, etc):                                 finder
                                                                                                                                                                          \ ^
       %                                ieiutj       tec'poY
       Meke/Model:                                                              SerlaWnlque*;                                        locaden found:


^                                                            I

tem7|1w!«e# Photo* ^^^S^(e.g.,Quantity, Type, CoPheirimporter, Markings, Color, Headsamp value, etc);                                                         Finder
                                                                                                                                                                              w
       H                                 icupr if’ciCcir                       (yto
       Make/Model:                                                              Serlal/Unlaue*;                                      location found;
                                                                                                                                                        \\
                                                                                                          -   -

         Item*    Hfotce* Photo* Description(e.g.. Quantity, Type,CaPber,Importer,Markings, Color, Heodstomp, Value, etc):                                    Finder


                                       L-llIj y                                                                                                                               Vi.
       MoHe/Modet                                                               SetM/Unlgue*:                                         location found:


                                                           Am /r                                                                                         H

        Evidence Tech:                                                                     Signature:                                                                   Page: ^ ofl57 -
                               Case 9:20-mj-00022-KLD Document 4 Filed 07/07/20 Page 12 of 17


ATF Evidence Log                                                                   Case#:                                  0 -
                                                                                                                                   dd3 7
Date/Time:               /^JIt                                                                                                         Team Leader:


Address: V/'g                                                                                                                          Photographer:
                                                                                                                                                              fp ri’yijf/-
Location/IMame:                         Kr                                                                                             Schematic Artist:

Other;                                                                                                                                 Other:



                                                                                              Property Seized
 ItemP     wrore*# Photo » Description leg., Quontifif, Tfpe, Caliber, Importer, MarlUngt, Color, Headstomp, Value, etc.}:                                          finder


                                    L                  rcvfs:                      Cil
Make/Made!:                                                                        Seiiat/UnKiatP:                                        location Found:


  /ItkJpfj-op f^<k4t(hif                                                             ilM£kl2
 ItemP     NForce d     Photo* Description (e.g.. Quantity, Type, Caliber,Importer, Markings, Color, Headstomp, Value, etc):                                        Finder
                                                                                                                                                                                L r
                                                                 Tu6g_                      DA I
Make/Model;                                                                        SeriotAInlque’■f                                        Location Found:


                                                                                                                            7?
 Itemd     NForce H     Photo d Description le.g. Quantity, Type, Caliber, Importer, Markings, Color, Headstomp, Value, etc):                                       Finder


i£i                                                                            (/ r                                 u/                      u
Mokt/Model:                                                                        Sertal/Unigue*;                                         Location Found:

                             Ca                 (f                                                                                                                        V'-
  Cof i
 ftem#     NForce i     Photo d \Desalption (e.g.. Quantity, Type, CaFiber, Importer, Markings, Color, Headstomp, Value, etc]:                                      FUide/:


                                         iPc
Moke/Model:                                                                        Sertal/Unlquell:                                        location Found:

                                  nil
 Item »    NForce d     Photod      Descrlpben le.g.. Quantity, Type, Caliber, Importer, Markings, Color, Headstomp, Value, etc):                                   Finder;

                                        Pr                                7 r^vto               p2 i^/fp / c^i<.
MakeAdodel:                                                                        Serlol/Uniqued:                                         location Found:

      PAP4                 /f/r                                                                                                                                      tt
           NForce d     Photo d Description (e.g.. Quantity, Type, Qtllber, Importer, Markings, Color, Headstomp, Value, ecck                                       Finder:


  M                                                                               yfr^i                                                                                        \'
MakeVModel:                                                                                                                                location Found:
                                                                         ^ ^        StrlaVUnkjaed:
                                                 P/V-yr                                 TT7 V3?
 Itemd     NForce d     Photo d     Oescriptlon(e.g..Quontlty,Type,Coliber,linporter,Marklngs,Cohr,Headstomp,Value,etc.p                                            Finder

                                                                                                                                                                                Vi
 iiL
Make/Model:
                                                  [fjl
                                                                                    StnaVUnigue d:                                         Location Found;


          CoLr
  ftem#    NForce d      Photod Description (e.g.. Quantity,             Caliber, Importer, Markings, Color, Headstomp, Value, etc):                                FIr.der.


                                                                                                                       C<t3e
Make/Model:                                                                         Serlot/Unktue d:                                       location Found:

                                    hif                                                                                                                       ^ \
  Itemd     NForce »     Photo d Oeserdtlian le.g., Quanthy, Type, Caliber, Importer, Markings, Color, Headstomp, Value, etc);                                       FiRdsr

                                                                                                                                                                                      V-
 1&2
Makt/Model:
                                      klk                                           Sedol/lMiiued:
                                                                                                              O'       Cne
                                                                                                                                            location Found:

      ko                                                                                                                                                                       V V

  ^tem #    ^Forcff #    Photo # Dfsc^ptidn (t.Qe. Quantttyj Type, Cofiber, importer, Morkings, Coiof, HeoPstamp Value, etc.}:                                       Finder.


  Ml                                         Lil£                           .30 g                                                                                                    '• r
 Meke/Model:                                                                        SerlotAJnlgue d:                                        Locdtion Found:



  ttemP     NForze P     Photo ft
                                                                                           J^ ±
                                    Desa^fboji fe.g., Q
                                                      i uantity, Type,   Caliber, Imparter, Markings, Color, Headstomp, Value, etc):                                 Finder:


  Ld                                    R.-ffe                                        tjr 5^ dJfednpor                         I A^ 'iS            U C<iK^                                  \ ^
 MakeAdodel:                                                                        SerlalAlnIqut d;                                        location Found:


                                                                                          (i>i" 6^- ai/5iLu-ih                                                      \ V


 Evidence Tech;                     ^Qvh/'                                                      Signature:                  4                                                   Page: jO          of i
                                      Case 9:20-mj-00022-KLD Document 4 Filed 07/07/20 Page 13 of 17


ATF Evidence Log                                                                   Case#:'7^7o'7fc-'==i>~Ooi7
Date/Time:                                                                                                                            Team Leader:

Address:                                    fUc<Ji                                                                                    Photographer:             ^/>/ M/f7
Location/Name:                 yvV.          k;                                                                                       Schematic Artist:
                                                     jo re.
‘other;                                                                                                                               Other:



                                                                                               Property Seiied

 Item» Nforc^               Pt!9t0 » Desalpeon(e.g., Ouantlty, Type. Caliber, Importer, Mortrngt,Color, Headstamp, Value, etc.}:                                      Fmdeit


 I/O                                                                       . 3^0 /tu/f-cs                                                  r?
Moke/Model:                                                                        SetlalAJaique ft                                      location Found:


       ^ 5>opr                             PJ3S                                                                                                              [\f>FKofl./
                                                                                                                                                                     ATinder
 leemk                      Photo It Description (e.g., Ouantlty, Type, Caliber, Importer, Markings, Coter, Heodstomp, Value, etc}:
             NFony                        Pr 9hl                                                                               I
MokeAulodel:                                                                       Serial/llnlque ft                                   y location Found:

                    s           if                                                     77g                                                                             F/<
                            Pbo^QM Oescn|pr/oo fe.g.. Quantity, Type, Cafiber, importer, Markings, CPtor, Headstamp, Vaiue, etc.):                                    Finderr


 mJtemM \NFor^
Make/Madel:                                                                        Setial/Unlguell:
                                                                                                                            S£
                                                                                                                                          Location Found!

                        ^ SavJ0-5P                    n                                                                                                                //
                                                                                       ikHim
  Item II                   Pbota It Deio/ptron (e.g., Quantity, Type, Cabber,Imponer,Mortings. Color, tieodstamp. Value,etc.1:                                       Finder


  111
             KForpyd                        h'thi                                   .^51                         u /a $e                   / >^!^5                                     n
 Make/Mcdet:                                                                       SerioiAJnique #;                                       Lon t/on found;


  ^hcK Z                                         lie                                                                                                                              n
  item 0     NFi        P ^MaTJoescriptianle^^^um^^yy^^oSicb^orwr^MaddrigrCohr^mSiamp^Valucet^.                                                                       FlndEr:


  uR           7                           ^1 sfof                                (  ‘jf/Fipn                                                                                        f\
 Make/Moiiei:                                                                      SertolAiniptiE P:                                      Location Found:




  ^^“‘'^^“’’’“^"’'^“"“^'o^^^ntegTQMant^yype,
  item 9     n
         'Fattyr        O.r,
                            Photo M
                                             Caliber.ImpaneriMmklngs Qdor.fle^^impl^^i^TicT                                                                            Finden

                                                                                                                                                                                (f
              •t
                                        Kl£!£                                      ‘Serlal/iMtueP:                                        toc«:on Found:

    PtI                 -                                 m-?/                               Un/K
  Item # ’ftFof^T ^PhomF Description (e.g.. Quantity, Type, Caliber,Importer, Markings, Color, Heodstomp, Value, etc.}:                                                Finder:

                                                                                                                                                                                     I(
 Make/Model:                                                                       Seria^tpue ft                                          location Found:

       l^0 5>i^/-<                     T96                                                Hiis/9/                                                                                !(
  Item P      NForce         Photo i Description [e.g.. Quantity, Type, Cobber,Importer, MarHags,Color, Heodstomp, Value, etc.}:                                       Finder


  HZ                                     fitect/       K\         ^l! f\-uh Cmrt/>oH,(r,
 Make/Model:                                                                       Seriol/Unlgued:                                        location Found:
                                                                                                                                                                            {(

  Item #      NForce ft Photo # Description (e.g.. Quantity, Type, CaSber,Importer, Markings, Color, Heodstomp, Value, etc};                                           Finder


  //H l/\                                        lilfutCPr                     Co                      f               h                                                                    I \
 Make/Model:                                                                        SeriatAlnIque ft                                      toeattoi Found:
                                                                                                                                                                                      f t

   Itemb      NForce*        Photo* Description (e.g.. Quantity, Type, Cobber, Irrtporar. Markings, Color, Heodstomp, Value, etc}:                                     Finder.

  IIS' /                                      NF/l               l<\ppfU(yfK
 Mokt/Madeh                                                                         Serial/IJniquelh                                      location Found:




   Item*       NForce*       Photo* Description (e.g, Quontity, Type, Cobber,Impoiter, Mo                   Heodstomp, Value, etc):                              7     Finder:

                                                     ho40>                   4f    Par'        rklr^,CO/^                                                                       Lj07''/^^
 iloke/M,   ddet:                                                                   UrlalAlnlque 9:                                        Location found:


                                                                                                                                                                 \-liOk 1/
  Evidence Tech;                                                                                Signature;                                                                       Page; U of /
                                  Case 9:20-mj-00022-KLD Document 4 Filed 07/07/20 Page 14 of 17


ATF Evidence Log                                                              Case#:                          L
Date/Time: '7/'^/'^                                                                          r/.
                                                                                                                                   Team Leader:

                                                                                             mm
Address: H1“^                                                                                      ATF
                                                                                                                                   Photographer:

Location/Name:                                                                                                                     Schematic Artist:

Other:                                                                                                                             other:




                                                                                          Property Seized
 Ittm tt   NForce f] Photo ff \DtscrifXian (e,g.. Quantity, Typt, Caliber. Impoiter, Mortings, Color, Headstanv, Value, etc-J:                                   ^mder:

                                          -hiAl? C&n'h,':^:                                                                                                                   3r.c,ec/^
Makt/Model:                                                                   SerlelAJnlquell:                                          Utcatton Found:




 ItemP     Nrofce # Photo » Dacripthn (e-9-, QuanVty, Typt, Caliber^ Imporxtr, Martinis, Cater, Heoditemft Valur, etc):                                          Finder:

11^
Mote/MoiW.'
                                   f.O Ui:p<r
                                        ''
                                              r<*-f-;'ii^c5                       Ag               r.PL:^                      'A             c!t<(y4 ^Ci'j
                                                                                                                                      ItOOTtten fou/id:
                                                                                                                                                                   /i/f 'te
                                                                                                                                                                        ,

                                                                                                                                                    (^r)<^/^r<rrefV
 ItemP     NFeraP Photo » Description(en.Quantity, Typt, CaPber,linpoittr, Markings, Color, Headstamp, Value, etc):                                              Finder.

I'Z'l                                                    •3g o c«v :U                                                                             Ujc                           3c.oPtr/J
Moke/Model:                                                                                                                             location Found:


  ^VA^-e<^              Acf                                                     37 tao-zo^'T-
 tttm9     Worzea      Fhotpl Oeicrtetten fr.;., QuanMy, Type,Caliber, Importer, Morklngt, Color, Headstomp, Value,etc):                                         fl/irfsr


                                      P'.s'^oi 7^Cr-.l-W'                                    (3^^ fr\c.doa.'FKj, 'U              L&ii                             Hv'fe- ScJ^j^
Moke/Model:
                                                   '                         jserf«ii/t;nteue«.-            ^                           location Found:


 ^ocl: T5U4                                .M/^i/-A/63                           i^X'AirS'^UV
 Item M    NForce 0    Photo0     Description {eg.. Quantity, Type, Caliber,Impoiter, Markings, Color, Headstomp. Value etc);                                    Finder:


                                      P'-dfoi             {Ah\>tC                                                 ^    /■ r\
Make/Motiel:                                                                 ISeriai/Onteae#;         ^                                 LooAion found:


                                                                                ^H!\f/nV4A
  ItemP Nforee0 Photo» Jch                   (e g., Quonijty, Typi^ Oi/ftcr, tmpOfUr, MorUngs, Cotor, Headstcmp^ Vafudy ttcj:                                    Finder:


 nH
Make/Medel:                                                                   Serfal/UnlqueP;                                           location Found:




  itemP    NFoirek
                                                                                                      piA             gP
                       Photo 0 DtsalplIOn (e.g.. Quantity, Type, Caliber, Importer, Markings, Color, Headstomp, value, etc.):
                                                                                                                                        _^_Arjrt2£;V         7
                                                                                                                                                                 Finder;

 rvo                                              Li.   30^ (jclVr
Make/Model:                                                                    SerlolAJnkiueP:                                          Location Found:

            9t-C6 i           k
                                                                                  (XSQi{f.0-Z                                                 /^rw^rV
  Item P    NForce 0    Photo 0   Description (e.g.. Quantity, Type, Caliber, Importer. Markings, Coktr. Headstomp, Value, etc):                                 Finder


  nLr                                                                                                                                                                             5rofP-<./j
Make/Medel:                                                                    Serlel/UniqueP:                                           location Found:


                                                                                                                                             j\ TfOuc^j
  ftem 9    Nforze 9    Photo 9 Dei0ptior\ (t.g., Quantit^y Type, Ceftberg Imporur, Markings, Cotor, Headstomp, Vo/ue, etc.):                                     Fmdte n


                                       P,~x,^p1             fcj^nr                 Cn                     /h(sD£\
   ike/Madel:                                                                 ISedol/UnlgueP:                     ^                      [ocotton round;

   <1^                 iqu R|                                                 [Mt/6^77^                                                      Aw^V
  ItemP     NForce 0 Photo 0 iDeJcriptran (e. j.. Quantity, Type, COkber, Importer, Markings, Color, Headstomp, Value, etc):                                      Ftnder.

  \t-i
 MaJceAfoOr/:
                                                                                             jVyc'yCt .'kcQ
                                                                               Seria(AJn/que9:                                           location Found;


 'pfVvAl'' (T'i ^e-S^Cro. Sw M/1 SC---                                            Uci>^Moo
   Irem#    NForce 0    Photo 0    Oescripdon (e.g.. Quantity, Type, Cobber, Importer, Markings, Color, Headstarnp, Value, etc):                                  Finder

  12^                                                                                                  Cxt:                                                            Uci'ie
 Moke/Model:                                                                   l^do^nfqve 9:                                             toc(2tJoff found:



                   J
                                                                                  hlk

  Evidence Tech:                               ’pp^^/y^cT'                                  Sienature:                                                                      Page; / ■2. of ^5^
                              Case 9:20-mj-00022-KLD Document 4 Filed 07/07/20 Page 15 of 17


ATF Evidence Log                                                                                                         -OoZ-y

Date/Time: 7/^/'LQ                                                                                                                   Team Leader:
                                                                                                mmm
Address; 7/0" l/inAiiwv-^ocI                                                                        ATF
                                                                                                                                     Photographer:
                                                                                                                                                                  r


Location/Name;                       Krl*^o<^                                                                 B
                                                                                                                                     Schematic Artist;

Other:                                                                                                                               other;




                                                                                           Property Seized
 ttem#      WorceT T5I«o7* ftSJtfoflTeT^uonWtvTrSft^flbecTmporte^tarwISrStoirHMSrtom^^S^tcT                                                                       Knder;

 w                                  ?             f
                                                             /.R              (X)                                                                                     A^<nfe Scvp jJ
Make/Modrl:                                                                    Serlol/UnJqiit                                           location founa.-


                                                           s’Oo\irt-L^H                                                                     p\r(nbt'-/
     S lNFwceiTrpiiot^^DtsaWon^e!^MMntity^TypcTa!!ber^lmpmter^XarS!!gs^ieriieaSi!a!np!tS!u^S^
 Itemi                                                                                                                                                            finder:

 1^1                                Po^cl ■'J-}<7 ct^l'hir w.^uperfo^JtiqijTfc
                                                                      yhu^ca*t.3                                                                                         /V<lfe ^e>f^'t/J
Muike/Mo*/;                                                                                                                              Location found:


                                                                                                                                                /jp/norv
 ^^^^SrSrraT Pteto # Description f*. j., QusWrty, Tyjw, Co/ilw, /mpart*r. Mattings, Color, Headstamp, Value, etc.J:
 IttmP                                                                                                                                                            finder


 \'bX                                Pcjbl . '1                ’fat'd-{^,L/ wAV C0 jhikya                         »W
                                                                                                                                                                                    6c.QtU
Mokt/Madet                                                                 SuialAfnfqve 0:                                               Location Found:




 lam d      Kfcrce t    fOoto # Description (eg.. Quantity. Type, Caliber, importer. Markings, Color. Headstamp, Value, etc.}:
                                                                                                                                            /IrpTtoc^                 finder

  33                                                                                                                                                                              5coP:i/i
Mo»«A*o<tef;                          Pr..U                    lor^ Ut           CA
                                                                               SeriolAlnique t:                                                  on found;

                                                                      5'/|076: f3                                                                rtViar.y'
   •mfTw3«« # Photo g Description fe.g.. Quantity. Type, Caliber, imporar. Markings, Color, Headstamp, Value, etc):                                                   finder;


                                    ?O^o] ,                /(arj, (.bit                                                                                                 NA 6c.9rdJ
Make/Modek                                                                     ISeiWlUn*juf P;                                           location found:


   ^\rC\jC     Mv                                                                Sli07i6'^                                                      /Ir^ry
  Item       Nfarced    P/iota # Desapdan (e. g.. Quantity, Type, Caliber, Importer, Markings, Color, Headstomp, Value, etc.Jr                                        finder


                                    ^ :?lt>,.306 cr.l.'Ur                                                                                                               Vftle-
Mokg/Modcl:                                                                     SerM/Un1qu€ #r                                           tacotion Found:


            .M-)rpo ,7cQ fAo^z.i
  MmP        Nforced    Photod    OKenptlen(t.g.,Quantity, Type, Caliber,Importer, Markings, Color, Headstamp, value, etc):                                           finder


                                                                                                                                                                       fiidh
Mekt/ModtJ:                                                                     Serial/Uniaue m                                          Locution Found:


   \\Atyp:?U              5~^(? fvtoLl                                             U7^7^T3
  tern* livrorc*^       Pliofo » IrJejerfpflon fe.j., QuonWy, Type, CoTiber, Importer, Markings, Color, Headstamp, value, etc.):                                      finder

  ^■n                                ^.■S^c>\                      UfuAoX
 Make/Mddel:                                                                    SeiielAJnlgue P:                                         Location found:


   V.»t SfttAeC S-^ M HCO                                              '1050^1T.'73>
  Item i Nforc^^Tkoto * [Oesalptlan fe.g.. Quantity, Type, COiber, Imporar, Mcrkmgs, Color, Headstamp. Value, etc.):
                                                                                                                                                Pi r/T-oc^/           Finder.


                                                                                                                                                                        A/ctft,
 Mok^odefi
                                              ^                ^                Ifcn^nlljue *:                                            Lot

                                                                                                                                                      rAfer-v
                                                                                                                                                              1
  Item *     Worte P     PbotaP    Oescrtptldn fe.g.. Quantity, Type, Caliber, Importer, Markings, Color, Headstamp, Value, etc.):

  iTI
 Make/Modek
                                                         fl CLr^5oT'.-<3
                                                                                 Serlal/Uaktue d:                                         Location Found:
                                                                                                                                                                       %h
   tern #     Nforced    Pbotod Descrlptionfe.g.,QuomHy.Type,ColU)er,lm                             Color, Headstamp, Value, etc):                                     finder;




 Mttke/Model:                                                                    Serlal/Uniqued:




  Evidence Teth; "tA                                      '3pcf-r'.,X                        Signature:                                                                          Page; !!> of
                                                   Case 9:20-mj-00022-KLD Document 4 Filed 07/07/20 Page 16 of 17
EVIDENCE LOG
DATE: Ju\(a7                 ^
         LOCATION;                                                                       - Ot>3?
  ITEM                                                 DESCRIPTION                                        LOCATION                        AGENT


L12.                                                                                                      S                         s'
                                 (T-?a

 m-j-                                                   I-           Li/r’.                                                          r?pp
                                                                           fr
 ^43     7                                           «, JiiJ


              y rC                                                                           J'O             b
                  rc                     c?




    £.
                                      tJrS l-
                                                     Pc^<V                                         S>                b>
 m                                            *._s
                                                                                                                                         ■TiS\
         I in*/     I *f ^    ^J/5 u«r f</,                      J^^>cJic s (j~t!^
 Jaj              KvAy yrw»>^                                                                           ikrj)                            S‘i'<?«


                              < 3*^                                                                 S.                                   ^'sr?

 \s^           7> (f«5 -^s                s>   I       7.67 7/3'^ Pe^l^mef^jgH                                            /s
 Is"!     71                 <^q Sci       <-|r/A^P                   ra;:r          ^                   ^ ^r-7 |3>
 \rl      .U^Acf^                     Locs>S<~                                                           s                /3
 ir3     1*^                           Op (^Ot\l                      Sk
  irM     P q'a'               Cti^      bcAj,               I                                               ^                 j3
  irr                                                                      »^N                                   s ^cA iS
 _\lk    2 ^43                                                        f~0'3^-viC;-
 (T7      1                             /o<V tH-^^cro?                                                       ? /vr'cS. /3                    <?iS

          ^             <^'nj                           T->^PcJ( 5 (9                                            s
                                     Case 9:20-mj-00022-KLD Document 4 Filed 07/07/20 Page 17 of 17

EVIDENCE LOG
DATE:d/e?'2Av
          LOCATION:


  ITEM                                   DESCRIPTION                                LOCATION              AGENT

                                                                                                      r

   o      M               ai
                <=»
                  is.    iP \ l-£l€>S c .22 i-K                            Sl'Ye^S
 \i£i                       o    I 7. ;X;?
\is2.                             5r-?     S'                               S^-dZ
                                             4
\ki        I dZ^           .3^                                              jVcl /i
 )t.«r                                                                                                £3^
                  <’>A      C/             ^                                6U A                          5^

 \L-i                                               All4fc»                -^Wi -iS
           I da-^ l// *< s'-~vlL.                             -             5/w/z3
          u-    /?




 110        • ^ ^ 3>                   R^eP
                                                       I.Wa
 111       <3?^   Tv-
                                                                            ^lygzA. /3—
 P3-                              tv/JP''''- y- A>p'                             j3
 nj         3
                      m                         5
 1^7
                           IvU,^ A>i^.sC                                 5^vc>l/h                     S^ fi>




                  1^17?                                                       uJ!f=^PtfU
